       Case 1:20-cv-04439-ALC-KHP Document 15
                                           14 Filed 08/12/20 Page 1 of 1

     420 Lexington Avenue                          Catherine A. Rinaldi
     New York, NY 10170                            President
     www.mta.info

                                                                                                                   08/12/2020

                                               APPLICATION GRANTED: The telephonic
August 12, 2020                                Initial Case Management Conference
                                               scheduled for Wednesday, August 19, 2020 at
Via ECF filing                                 11:45 a.m. is hereby adjourned to Tuesday,
                                               October 6, 2020 at 10:30 a.m. Counsel is
Honorable Magistrate Judge Katharine H. Parker
United States District Court                   directed to call Judge Parker's teleconference
Southern District of New York                  line at the scheduled time. Please dial (866)
500 Pearl St.                                  434-5269, Access Code: 4858267.
New York, NY 10007-1312

Re: Manoucheka Francois v. Metro-North Railroad
    File No.: 20-CV-4439 (ALC) (KHP)
                                                                                                                 08/12/2020
Dear Honorable Magistrate Judge Parker:

This letter is in response to the Court’s directive scheduling an Initial Case Management
Conference on August 19, 2020. This is the first time that parties are seeking an adjournment of
a conference in this matter.

Both parties sincerely request an adjournment of the August 19, 2020 conference to another
mutually convenient date for both parties due to the fact that the Defendant has recently
commenced a Third-Party action against Hudson Valley Transportation and Michael T. Cellante.
Defendant has properly served both Hudson Valley Transportation and Michael T. Cellante with
the Third-Party Complaint. However, neither parties have yet to appear in the action and file their
complaints. It will be beneficial for both parties and the Court to adjourn the conference for at
least forty-five days providing the Third-Party Defendants sufficient time to appear in this action.

Parties have communicated with each other and request this Court to adjourn the conference to
either September 28 or 30, 2020. We look forward to hearing from the Court concerning this
request.

Both parties thank you for your courtesies in this matter.

Yours truly,



Alan Muraidekh
Senior Associate Counsel
(212) 340-2203

cc: Sean Constable, Esq. via ECF


         MTA Metro-North Railroad is an agency of the Metropolitan Transportation Authority, State of New York
                                        Patrick J. Foye, MTA Chairman and CEO
